Title: Abigail Adams to John Adams, 22 March 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 22 1794
          
          Yours of March 11th reachd me yesterday I have the satisfaction to anounce you our Parents Life, her complaints graduly decrese. her Health appears to be languidly returning, and last night for the first,

she passd without a Watcher. Nine weeks she has been confind, but as her disorder of Body gives way, her faculties which all along during her Sickness seemd brightned, appear to be impaird, which is often the case in Younger and stronger persons. She now hopes to be Spaired to see you once more. my own Family is very sick, both my girls confind with this Lung fever. Polly Howard got better, but too soon exerting herself got cold and is worse than at first. we have had very warm weather for several days uncommonly so for March. the Grass is turning Green and to day we have a fine rain. we have taken advantage of the weather and finishd the breaking up. the Slug & millar are thought to be in greater plenty than usual. we have not omitted tarring every day. I went this week to see the new House and Farm. the House I found in such a state as to require imediate attention. like the Augean Stable it wanted a River Turnd through it, to do them justice they had engaged to have it cleand, but the woman never did it. I sent a couple of Hands and it took them two days to make it decent. there are a dozen Squares of Glass out, and some small matters which want to be put in order without. I went into the Barn & out buildings which are convenient and I think the purchase not a very dear one considering the Buildings. Thayer drove all his Stock into the country in November & sold his Hay so that there is very little manure, not much more than will be wanted to put upon the peice of ground which was planted last year to corn, & must now be Sown to Barley. you direct to plant again Faxons last years corn Field. would not it be better to break up a few acres more, & sow down a part of what was last year planted. I wish to execute your commissions directly, respecting stock, but it will not do to send out without the needfull. I have been up to Faxons to examine what I shall want for both places for the dairy. Pratt I find were out every thing they had, & what Faxon has belongs to them excepting a cheese press so that I hall have occasion for 6 dozen milk pans 6 creem pots 8 milk pails 2 cheese Tubs & Baskets 2 churns Hoops &c some more Tools will be wanted. Thayer has a pr of Broad Wheels would you take them? wanting Hay & oats I have been obliged to apply to the dr for 15 pounds. my workmen want their pay weekly, and the Spring opens new wants daily. we have had a subscription for purchaseing a new funeral pall which was much wanted, the cost of which was 60 dollors. I gave 5 towards it. the subscription was soon filld and the purchase made. is there any prospect of your Grass-seed, or is it all gone. let me know as I believe I can get some in Boston—
          
          The Genett Party the Jacobine club—are trying for an other civic feast in Boston, but I believe will not succeed with only their own Party every article of foreign produce is risen a Quarter higher.
          we hope you are all employd in doing much good but we know very little what
          most affectionate Regards attend / you from your
          
            A Adams—
          
        